Citation Nr: 1132842	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  04 28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypogonadism, including as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a rash on the arms, legs, and back.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a lower back disorder.

6.  Entitlement to service connection for a myocardial infarction and its residuals.

7.  Entitlement to service connection for a peripheral circulatory disorder.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for numbness of the legs, variously claimed as peripheral neuropathy as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from August 1973 to July 1975 and served in the Ohio Army National Guard from November 1982 to October 1987, during which he had periods of active and inactive duty for training (ADUTRA and INADUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2003 and March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The March 2003 rating decision denied the Veteran's claims for service connection for diabetes mellitus, a rash of the arms, legs, and back, right shoulder and low back disorders, a myocardial infarction and its residuals, a peripheral circulatory disorder, hypertension, and leg numbness.  The March 2005 rating decision denied service connection for hypogonadism including as due to exposure to ionizing radiation.

In May 2011, the Veteran testified during a hearing at the RO before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for diabetes mellitus, a rash, peripheral circulatory disease, leg numbness also claimed as peripheral neuropathy, and hypogonadism, including as due to ionizing radiation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran has hypertension that had its onset or is otherwise related to his active military service nor was cardiovascular renal disease (including hypertension) manifest to a compensable degree within one year of his discharge from active service.

2.  The evidence of record preponderates against a finding that the Veteran had a myocardial infarction and its residuals that had its onset or is otherwise related to his active military service nor was cardiovascular disease manifest to a compensable degree within one year of his discharge from active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service and may not be presumed to be incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.07, 3.309 (2010).



2.  A myocardial infarction and its residuals were not incurred in or aggravated by active military service and may not be presumed to be incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.07, 3.09.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In August 2001, August 2004, January and February 2005, and March 2006 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the  appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

An etiological opinion has not been obtained for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

There is no showing that the Veteran had a myocardial infarction or its residuals during or following his service.  While there are current diagnoses of hypertension, there is no true indication it is associated with service.  There is no evidence of hypertension in service or within the first post-service year.  In view of the absence of findings of hypertension in service and the first suggestion of pertinent disability after active duty, relating hypertension to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to notify and assist have been met.

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1131 and 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of certain chronic disorders, cardiovascular renal disease including hypertension, while in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ADUTRA, or injury incurred or aggravated while performing INADUTRA, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Here, as to the Veteran's Army National Guard service (from November 1982 to October 1987), to warrant service connection for myocardial infarction and its residuals and hypertension, the Veteran must show that he became disabled, i.e., that he was diagnosed with the claimed hypertension disorder during a period of ADUTRA, or myocardial infarction and its residuals during ADUTRA or INADUTRA.  Service personnel records demonstrate that the Veteran had verified active duty or ADUTRA in the Army National Guard from: June 18 to July 2, 1983, May 13 to May 18, 1984 and June 2 to June 16, 1984, August 3 to August 18, 195, and from June 28 to July 13, 1986. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, a stomachache, headache, chest pain, or sleepiness, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Hypertension 

The Veteran argues that he has hypertension incurred during his active military service.  During his May 2011 Board hearing, he contended that he had high blood pressure readings while on active duty, although he was not diagnosed with hypertension (see hearing transcript at page 18).  The Veteran further testified that, in 1990, he had a myocardial infarction due to his hypertension (see hearing transcript at page 19).  Therefore, he maintains that service connection is warranted for hypertension.  

Service treatment records are not referable to complaints or diagnosis of, or treatment for, high blood pressure readings or hypertension.  When examined for entry into active service in August 1973, the Veteran's blood pressure reading was 136/76 and he was found qualified for active service.  When examined for separation in July 1975, his blood pressure reading was 116/76.

Army National Guard (ANG) service treatment records indicate that, when examined for reenlistment in June 1982, the Veteran's blood pressure was reported as 136/84.  When examined in October 1986, his blood pressure was 138/84, and he was found qualified for retention.

July 2001 private hospital records indicate that the Veteran was seen for complaints of alcohol intoxication and high blood pressure.  The discharge diagnoses include hypertension.  

VA medical records indicate that uncontrolled hypertension was noted in November 2002 and, in March 2007, a clinical impression included hypertensive heart disease.

The Veteran has contended that service connection should be granted for hypertension.  Although the evidence shows that the Veteran has hypertension, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  

On the other hand, the record reflects that his blood pressure was normal on separation from active service in 1975, and the first post-service report of record of hypertension is from approximately 2001, more than 25 years after the Veteran's separation from active service, and 14 years after his release from the Army National Guard.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Here, no medical opinion or other medical evidence relating the Veteran's hypertension to service or any incident of service, has been presented.  

The Veteran was diagnosed with hypertension in 2001.  Records from the National Guard indicate the Veteran entered it in November 1982 and was separated in October 1987, nearly 14 years before his diagnosis of hypertension.  Because the Veteran was not diagnosed with hypertension while he was on active duty or active duty for training, he is not entitled to service connection for his hypertension based upon service in the Army National Guard.

B. Myocardial Infarction

The Veteran also argues that he had a myocardial infarction in 1990 due to hypertension incurred during his active military service.  As noted above, during his May 2011 Board hearing, he contended that he had high blood pressure readings while on active duty, although he was not diagnosed with hypertension (see hearing transcript at page 18).  Therefore, he maintains that service connection is warranted for a myocardial infarction and its residuals.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the claim, and his appeal will be denied.

Service treatment records are devoid of any reference to cardiovascular disease or a myocardial infarction.  When examined for separation in July 1975, the Veteran's cardiovascular system was normal.

ANG service treatment records are also not referable to cardiovascular disease.

Private hospital records, dated from 1995 to 2002, reflect that the Veteran was treated for complaints of chest pains.  Results of a September 1995 electrocardiogram (EKG) included a non specific abnormality and a borderline EKG was noted.  

July 2001 private hospital records indicate that the Veteran was seen for complaints of alcohol intoxication and high blood pressure.  Results of an EKG showed a sinus tachycardia but no evidence of myocardial damage.  The discharge diagnoses included hypertension.  

A July 2001 VA social work note indicates that the Veteran gave a history of having a recent heart attack.

According to an August 2001 VA medical record, the Veteran gave a history of having chest pain in the past, most recently in June when a myocardial infarction was ruled out, but he was told by Dr. F. that his EKG showed a questionable silent heart attack.  

In November 2002, the Veteran was seen again in the private hospital for complaints of chest pain and results of a chest x-ray showed no acute cardiopulmonary variation as compared with tests performed in July 2001.  Results of an EKG performed at that time were normal.

The Veteran has contended that service connection should be granted for a myocardial infarction and its residuals.  The record demonstrates that no myocardial infarction was found in service or on separation from service.  Moreover, on VA and private medical records and examinations after the Veteran's separation from service, there was no showing that the Veteran had a myocardial infarction.  Furthermore, the Veteran has submitted no evidence to show that he currently has residuals of a myocardial infarction.  In short, no medical opinion or other medical evidence showing that the Veteran currently has residuals of a myocardial infarction has been presented.  See Degemtich; Brammer; and Rabideau v. Derwiniski, 2 Vet. App. at 143.

Finally, the Veteran is certainly competent, even as a layman, to comment on any symptoms within his five senses.  On the other hand, he is not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).   Accordingly, he is competent to attest to the fact that he had chest pain, dizziness or headaches while in service, however, he is not competent to diagnose a myocardial infarction or hypertension; even physicians require clinical tests to confirm the presence of a myocardial infarction or hypertension (the latter at times does not have symptoms that are discernible).  The Veteran's claim that he had a myocardial infarction and/or hypertension in service is not competent and lacks probative value.  

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A clear preponderance of the evidence is against the Veteran's claims for service connection for hypertension and a myocardial infarction and its residuals and his claims are therefore denied.


ORDER

Service connection for hypertension is denied.

Service connection for a myocardial infarction and its residuals is denied.



REMAND

First, the Veteran seeks service connection for right shoulder and low back disorders that he asserts were both initially injured during active duty in the 1970s and reinjured during ADUTRA in the ANG.  Service treatment records indicate that, in November 1973, the Veteran experienced a right shoulder strain and, on June 6, 1984, he experienced a right shoulder sprain (he was on ADUTRA from June 2 to 16, 1984).  Results of an August 2001 x-ray of his right shoulder performed by VA included mild osteoarthritic changes of the acromioclavicular (AC) joint.  

As to his low back claim, service treatment records reflect that the Veteran complained of low back pain in March and April 1974 and, on April 2, 1974, was noted to have a bone bruise.  On June 24, 1983, while on ADUTRA, he was noted to have a low back strain.  According to the service treatment record dated at that time, the Veteran developed back pain several days earlier after driving a truck.  He had a history of a back injury at home "4-5 months" and was hospitalized at the VA hospital in Chillicothe.  The clinical impression was a chronic lumbosacral strain.  Medical records dated in September 1997 indicate that the Veteran twisted his back and had a spine strain.  He gave a history of back injury in active service.  Subsequent records reflect the Veteran's complaints of low back pain.  Results of a MRI performed in August 2003 included disc disease and an x-ray performed in March 2007 showed spondylosis.  

A November 2007 VA examination report prepared by a physician's assistant reflects a diagnosis of low back pain/sprain.  According to that examiner, the Veteran's "low back pain is at least as likely as not...caused by or a result of back bruise".  The examiner explained that it was "likely to be partially caused by his injury in service...based on the location and diagnosis of chronic exacerbation of pain reveals the pain is recurrent over a period of time.  [The Veteran's] history of obesity and previous career as a truck driver may also contribute to the [likelihood] of chronic back pain".

As to the right shoulder, the November 2007 VA examiner opined that it was "likely that the initial [right] shoulder injury may have created some of the pain the patient is experiencing".

However, it is unclear from the November 2007 VA examination report if the Veteran has a right shoulder or low back disability (as opposed to pain) that is related to a period of service.  See e.g., Degmetich, Brammer, Rabideau, supra.  The Board finds that the Veteran should be afforded a new VA orthopedic examination performed by a physician to determine the nature and etiology of any low back and right shoulder disorder found to be present.

Second, the Veteran also seeks service connection for diabetes mellitus, peripheral circulatory disorder, numbness of the legs variously claimed as peripheral neuropathy due to diabetes mellitus, skin rash, and hypogonadism variously claimed as due to exposure to ionizing radiation, toxins, and Agent Orange

In his written statements and oral testimony, the Veteran asserts that his claimed disorders are a result of his exposure to environmental toxins, radiation, and Agent Orange, while he was at Camp Perry/Plum Brook during his Army National Guard Service for two weeks on two separate occasions.  He says that the Plum Brook facility was a nuclear waste dump.  He testified that he slept on the ground and a rainstorm caused a smelly black residue to emerge from the earth (see hearing transcript at page 4).  He points to his VA treating physician who, in January and November 2004 clinical records, appears to attribute the Veteran's diagnosed diabetes mellitus, peripheral neuropathy, erectile dysfunction and hypogonadism to exposure environmental contaminants.  In a September 2005 substantive appeal, he said that he was exposed to radiation while at Camp Lejeune and at Camp Perry at Plum Brook.

VA medical records indicate that, in August 2003, the Veteran was seen in an Agent Orange clinic and believed he was exposed in 1974 at Camp Lejeune, and in 1984 at a nuclear waste dump Plum Brook, in Port Clinton, where other chemicals were also dumped.

As to his claim of exposure to Agent Orange, the Veteran's service personnel records show that he had no overseas service.  In a July 2007 electronic mail response to the RO's inquiry, a VA Central Office Agent Orange representative said that Camp Lejeune, North Carolina, was not on the list of Department of Defense sites where herbicide was used, tested, or stored.  It was noted that it was unlikely that Agent Orange was stored at Camp Lejeune in 1974 but then it was noted that there may have been some small scale herbicide use at the Camp for weed control, but there was no DoD record of it and no evidence can be provided to support the claim.  There is no corroborative evidence suggesting that the Veteran was ever exposed to Agent Orange in active service.  

On the July 2007 electronic mail message are two undated post-it notes indicating that Plum Brook and Camp Perry were not contiguous and the "former not a dump".  It was noted that Plum Brook was 4 miles south of Sandusky and Camp Perry was west of Port Clinton on Lake Erie "not even close".  

In support of his claim, in May 2011, the Veteran submitted literature regarding the National Space and Aeronautics Administration (NASA) Plum Brook Research and Test Reactor Facility (PBRF) that was operated from 1961 to 1973, and is about 4 miles south of Sandusky, Ohio, and about midway between Cleveland and Toledo. According to a January 2001 Environmental Assessment, the NASA Glenn Research Center :Plum Brook Station had no further need to use the PBRF and proposed to decontaminate the PBRF.  A more recent article from the United States Nuclear Regulatory Commission (NRC) indicates that, in 2005, NASA discovered radioactive contamination off the NASA PBRF site near Sandusky, identified as cesium-137 and cobalt-60 in a drainage ditch, considered likely the result of reactor operations that ended in 1973.  Thus, it appears that there may have been some contaminants at the PBRF.

However, since Camp Perry in Port Clinton is the Army National Guard training facility, it is unclear if and when the Veteran was at Plum Brook or if his arguments are based merely on the training camp's proximity to the PBRF.  The Veteran's service personnel records reflect his periods of ADUTRA, but not the specific location(s) at which he served.  Further clarification is warranted.

According to a January 2004 VA medical record, the Veteran said he may have been contaminated when he was on a nuclear waste dump at Port Clinton, Ohio, and "notes that the training area was dump site, but not known at the time".  A May 3, 2004 VA medical record indicates that the Veteran told his treating physician that "Plum Brook near Port Clinton was a nuclear waste dump for NASA [and the Veteran] feels that many of his problems originated there".

Here, the Board believes that VA must clarify if the Veteran spent any of his ADUTRA at the Plum Brook facility.  If so, and consistent with the guidelines set forth in 38 C.F.R. § 3.311 (2010) for claims based on exposure to radiation, a dose estimate must be obtained from the Defense Threat Reduction Agency based on the Veteran's location (at Plum Brook) and the length of his exposure, and the case then referred to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).  Under 38 C.F.R. § 3.311(c), the Under Secretary may request an advisory opinion from the Under Secretary of Health, who will consider assessment under sound medical principles. 

Finally, as mentioned above, the June 1983 ANG service treatment record indicates that the Veteran said that he was hospitalized at the VA medical center (VAMC) in Chillicothe for treatment of back pain.  However, these records are not currently in the claims file.  Thus, there appear to be some pertinent VA medical records that may affect the disposition of the instant claim that are not yet associated with the claim file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment for a back disorder at the VAMC in Chillicothe for the period from January 1983 to December 1983.  If any records are unavailable, a memorandum detailing all efforts to obtain them must be placed in the claims file and the Veteran and his representative so notified.

2.  Contact the National Personnel Records Center, the Adjutant General of the Ohio Army National Guard, and any other appropriate state and federal agency, and request clarification of the location(s) at which the Veteran served his ADUTRA from June 18-July 2, 1983; from May 13-18, 1984; from June 2-16, 1984; from August 3-18, 1985; and from June 28-July 13, 1986.  Any ADUTRA date(s) on which the Veteran's unit (Co A 216 Engr Cbt Bn., Chillicothe, OH) was at the Plum Brook Reactor Facility should be specifically identified.  If this information is unavailable, all efforts to obtain it should be documented in a memorandum placed in the claims file.

3.  If, and only if, the Ohio Army National Guard records document that the Veteran trained at the Plum Brook facility, should the RO/AMC request that the Defense Threat Reduction Agency (DTRA) provide a reconstructed radiation dose estimate for the Veteran, who was at Plum Brook in the 1980s.  The DTRA should clearly indicate that the reconstructed dose estimate was calculated using the revised methodology as a result of the May 8, 2003 report from the National Academies Press, A Review of the Dose Reconstruction Program of the Defense Threat Reduction Agency (2003).

4.  After obtaining a reconstructed dose estimate, the RO should refer the claim to VA's Under Secretary for Benefits for an opinion in accordance with 38 C.F.R. § 3.311(c) (2005), to include an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus, hypogonadism, skin rash, peripheral vascular disease, and peripheral neuropathy are due to radiation exposure in service. 

5.  The appellant and his representative should be informed of the findings/determinations of the Under Secretary for Benefits and, in this regard, should be provided copies of any reports, medical opinions, and determinations made in connection with this referral.

6.  After the above development is completed, schedule the appellant for a VA orthopedic examination performed by a physician to determine the etiology of any right shoulder and low back disorders found to be present.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.

For each right shoulder and/or low back disability found, the examiner should indicate whether there is a 50 percent probability or greater that it had its clinical onset or is otherwise related to service. The examiner should specifically address the discharge physical examination report, Army National Guard treatment records, the Veteran's written statements and Mary 2011 oral testimony, and the November 2007 VA examination report (each of which is summarized in this document).  The rationale for all opinions must be provided.

7.  Following completion of all indicated development, the RO/AMC should then readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished with a supplemental statement of the case and should be afforded the appropriate period of time to respond thereto.	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


